DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/916,524 filed 30 June 2020. Claims 1-10 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 30 June 2020 and 07 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2010/0025180 to Kanno et al. (hereinafter referred to as Kanno).
Claim 1:
A straddle vehicle (i.e., Fig. 1) comprising: a prime mover (i.e., 13); a hydraulically actuated main clutch (i.e., 26) disposed in a power transmission route between the prime mover and a drive wheel (i.e., 11); an oil control valve unit that controls flow of a hydraulic oil supplied to the main clutch (i.e., combination of 91a and 91b) and a power unit case comprising a case body (i.e., 25) and a cover (i.e., 69) removably mounted on the case body, the power unit case accommodating at least the main clutch (i.e., at least [0079 discloses the clutch is contained within the case), wherein the oil control valve unit is secured to the case body (i.e., at least [0131] discloses 91a and 91b is located on the rear side of the clutch case).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9327590 teaches a motor transmission with an oil valve attached to the case. However, the system is not for a straddle type vehicle.
2014/0231174 teaches a motor transmission with an oil valve attached to the case. However, the system is not for a straddle type vehicle.
2008/0296082 teaches a transmission for a straddle type vehicle with an oil valve and a case with a cover. However, the oil valve is located on the cover and not on the case.
2008/0099305 teaches a transmission for a straddle type vehicle with an oil valve and a case with a cover. However, the oil valve is located on the cover and not on the case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659